UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6859



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WILLIAM BOYD FINE, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-93-278)


Submitted:   November 30, 2000            Decided:   December 6, 2000


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Boyd Fine, Jr., Appellant Pro Se. Harold Watson Gowdy,
III, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William Boyd Fine, Jr., filed a notice of appeal seeking a

review of his 1994 sentence for possession of a firearm by a

convicted felon. Fine argues that this court has jurisdiction over

his case pursuant to 18 U.S.C. § 3742 (1994).    However, this stat-

ute governs direct criminal appeals and is unavailable to Fine,

whose convictions we affirmed on direct appeal.    See United States

v. Fine, No. 94-5677 (4th Cir. Sept. 6, 1995) (unpublished).    Ac-

cordingly, we dismiss Fine’s appeal for lack of jurisdiction.    To

the extent Fine is seeking authorization to file a successive 28

U.S.C.A. § 2255 (West Supp. 2000), his motion is denied.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          DISMISSED




                                2